Citation Nr: 0208368	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  00-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Whether new and material evidence has been received to reopen 
claims for service connection for right ear hearing loss, 
tinnitus, and lumbar spine degenerative disc disease.

(The issue of entitlement to lumbar spine degenerative disc 
disease is the subject an interim decision herein and another 
decision later.  The issue of entitlement to an increased 
(compensable) rating for deviated nasal septum is the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979 and from December 1981 to December 1985.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in December 1999, and the veteran 
appealed its decisions.  He presented testimony during a 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) at the RO in January 2002.

In this decision, the Board has found that new and material 
evidence has been submitted to reopen a claim for service 
connection for lumbar spine degenerative disc disease.  The 
Board is undertaking additional development on the issues of 
entitlement to an increased (compensable) rating for deviated 
nasal septum and entitlement to service connection for lumbar 
spine degenerative disc disease before rendering final 
decisions on those claims.  

The veteran has raised matters of entitlement to service 
connection for sinusitis, allergic rhinitis, a maxilla 
fracture, and left ear hearing loss.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
right ear hearing loss and tinnitus has not been received.  

2.  Evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
lumbar spine degenerative disc disease has been received.  


CONCLUSIONS OF LAW

1.  The RO's May 1997 rating decision denying service 
connection for right ear hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  Since that decision, new and material evidence has not 
been submitted to reopen claims for entitlement to service 
connection for right ear hearing loss and tinnitus, so the 
claims are not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  The RO's May 1997 rating decision denying service 
connection for lumbar spine degenerative disc disease is 
final based on the evidence which was then of record.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

4.  Since that decision, new and material evidence has been 
submitted to reopen a claim for service connection for lumbar 
spine degenerative disc disease, so the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

(This section's discussion pertains to the veteran's claims 
for service connection for right ear hearing loss and 
tinnitus.  The Board is not making an assessment as to 
whether VA's Veterans Claims Assistance Act of 2000 (VCAA) 
and assistance duties have been fulfilled at this time for 
the lumbar spine degenerative disc disease claim, as a final 
decision on that claim is not being made at this time.  
Rather, the claim is being reopened and further assistance is 
to take place.)

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [now codified at 
38 U.S.C.A.  § 5100 et seq. (West Supp. 2001)].  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. Morton 
v. Gober, 14 Vet.App. 174 (2000) (per curiam order).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though VA did not expressly consider the 
provisions of the VCAA before they were enacted, VA's duties 
have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claims in 
the December 1999 rating decision, the February 2000 
statement of the case, the January 2002 hearing, and other 
correspondence.  The Board concludes that the discussions in 
the rating decision, statement of the case, hearing, and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records have been obtained, as have VA and private 
medical records.  Moreover, during the hearing before the 
undersigned, the veteran was told that he could submit more 
evidence, including medical opinions linking current diseases 
or injuries to service, as well as medical evidence showing 
them proximate to service.  Reasonable VA attempts to assist 
the veteran in obtaining necessary evidence have been made.  
There are of record service, VA, and private medical records 
relating to his claims.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.  An 
examination is not necessary to make a decision on either 
claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claims was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and an examination is not necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claims, 
as set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

The service incurrence of sensorineural hearing loss may be 
presumed if it is manifested to a degree of 10 percent within 
1 year of discharge from a period of active service lasting 
90 days or more.  38 U.S.C.A. §§ 1101(3), 1112(a), 1131, 1137 
(West 1991 & Supp 2001).

When a claim has been denied and the decision becomes final, 
new and material evidence is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Evidence is new when it is not cumulative 
of evidence previously considered.  It is material when it is 
relevant and probative, and is so significant that it must be 
considered in order to fairly evaluate the merits of a claim.  
38 C.F.R. § 3.156.  

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  In order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was lacking in the last 
final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  
It is error to consider reasonable doubt in deciding whether 
to reopen a claim.  Martinez v. Brown, 6 Vet. App. 462, 464 
(1994).  Therefore, the benefit of the doubt doctrine does 
not apply currently.

Analysis

Right ear hearing loss and tinnitus

Service connection for right ear hearing loss was previously 
denied in an October 1986 rating decision.  At that time, the 
evidence included the service medical records, the veteran's 
August 1986 VA Form 21-526 claim for service connection, 
post-service treatment records, and a VA examination report.

The RO again denied service connection for right ear hearing 
loss and tinnitus in May 1997 and informed the veteran of its 
decision and of his right to appeal it within one year 
thereof in June 1997.  He did not timely appeal that 
decision.  Accordingly, it became final based on the evidence 
which was then of record.  38 U.S.C.A. § 7105.  In order to 
reopen, new and material evidence must be received.  
38 U.S.C.A. § 5108.  At the time of the May 1997 RO rating 
decision, the RO determined that new and material evidence 
had not been submitted.  The evidence at that time included 
service records and a 1997 VA examination disclosing findings 
compatible with hearing loss disability.  The RO concluded 
that the evidence was not material because it showed that the 
veteran's right ear hearing loss was due to a civilian injury 
in 1986.

Regarding the tinnitus claim, the RO concluded that tinnitus 
had not been incurred or caused by service.

In June 1999, the veteran asserted that he had sustained 
right ear hearing loss and tinnitus in service.  In September 
1999, he stated that he was treated for them in service.  In 
January 2002, he testified that during service, he had right 
ear hearing loss due to noise exposure, and that he had 
tinnitus in service, and that he continues to have them both 
currently as a result of service.

This evidence is not new and material evidence because the 
veteran, being a layperson, is not capable, on his own, of 
indicating that he has hearing loss and tinnitus due to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  His 
recent testimony is cumulative of his prior claims and 
statements that hearing loss and tinnitus were due to 
service.  Similarly, the 2000 medical statement from Dr. 
Schwartz, noting hearing loss and tinnitus, is not material.  
The existence of hearing loss and tinnitus had previously 
been established.  Evidence that confirms a previously 
established fact is cumulative.

Accordingly, the claims may not be reopened.  Manio.

Lumber spine degenerative disc disease

The RO denied service connection for lumbar spine 
degenerative disc disease in May 1997 and informed the 
veteran of its decision and of his right to appeal it within 
one year thereof in June 1997.  He did not timely appeal that 
decision.  Accordingly, it became final based on the evidence 
which was then of record.  38 U.S.C.A. § 7105.  In order to 
reopen, new and material evidence must be received.  
38 U.S.C.A. § 5108.  

In May 1997, the RO denied service connection for lumbar 
spine degenerative disc disease because it was not shown on 
service discharge and was due to an intercurrent injury.  

Since that decision, the veteran has submitted medical 
evidence from a private physician opining that his current 
lumbar spine degenerative disc disease was due to a 1975 
in-service injury shown as treated in service medical 
records.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the evidence is new and material evidence.  
Manio; Evans, 38 C.F.R. § 3.156.  In light of the above, the 
claim must be reopened.  Id.; 5108.



ORDER

The petition to reopen the claims for service connection for 
right ear hearing loss and tinnitus is denied.

The petition to reopen the claim for service connection for 
lumbar spine degenerative disc disease is granted to the 
extent of reopening.  The claim is now the subject of 
additional development at the Board at this time and will be 
the subject of a later Board decision.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

